The respondent has filed a petition in this case asking for a stay of remittitur for two purposes: (1) To request the Court to state the effect of its decision on the judgment, in amount approximately $5,000.00, obtained in the Court below by the respondent against the appellant Mrs. Hutson; and (2) to allow the respondent to present a supplemental brief in support of its petition for rehearing.
This Court is satisfied, after further careful consideration of the case, that the conclusions announced in its opinion heretofore filed are correct, and that, in its consideration of the appeal, no material question, either of law or of fact, has been overlooked or disregarded. The petition for rehearing, therefore, must be denied.
As to the effect of the Court's decision on the money judgment in favor of the bank against Mrs. Hutson, the record for appeal to this Court and the Court's opinion show that the only point involved in the appeal was the construction of the wills of Martha and Cynthia Posey for the purpose of determining what estate Mrs. Hutson took in the real property devised to her by the testators. The reversal, *Page 247 
therefore, affects only that part of the judgment of the lower Court which fixed, under that Court's construction of the wills, Mrs. Hutson's interest in the real estate; it does not in any way affect the money judgment of the bank against Mrs. Hutson or the foreclosure of the mortgage held by the bank as decreed by the Court. However, as the question has been raised, in order to set the matter at rest it is ordered that the opinion of the Court in this case be amended by adding, after the word "reversed," on the last line in the last paragraph thereof, the following words: "In so far as is involves the construction of the wills under consideration." With the addition of these words, the opinion stands as the opinion and judgment of this Court.
The petition for rehearing is dismissed, and the order staying the remittitur revoked.
MR. CHIEF JUSTICE WATTS, MESSRS. JUSTICES COTHRAN, BLEASE and STABLER, and MR. ACTING ASSOCIATE JUSTICE PURDY, concur.